Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 1 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 2 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 3 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 4 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 5 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 6 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 7 of 8
Case 19-12273-SDM   Doc 13   Filed 06/17/19 Entered 06/17/19 09:59:21   Desc Main
                             Document     Page 8 of 8
